DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 03/08/2021.  Claims 1-6, 10-13, 29, 31-36, 40-42, and 44-49 are still pending in the present application. This Action is made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-13, 29, 31-36, 40-42, and 44-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Claim 1 recites, “receiving, higher layer signaling, from a base station (BS), semi-static ally configuring a plurality of resource allocation patterns at the UE… a first one or more resource elements (REs) to use for communicating with the BS and indicates a second one or more REs excluded for communicating with the BS”, and “receiving, from the BS, dynamic control signaling indicating one of the configured plurality of resource allocation patterns to use for communicating”; however, the current specification does not support the limitations.
Independent claims 29, 31, and 44 include similar limitations of claim 1 as disclosed above where the current specification does not support their limitations.
Claims 2-6, 10-13, 15, 45, and 46 are also rejected by the virtue of their dependency on claim 1.
Claim 47 is also rejected by the virtue of its dependency on claim 29.
Claims 32-36, 40-42 are also rejected by the virtue of their dependency on claim 31.
Claim 49 is also rejected by the virtue of its dependency on claim 44.
Applicant is welcomed to point out to the part(s) of the specification where the limitations are supported.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-13, 29, 31-36, 40-42, and 44-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “receiving, higher layer signaling, from a base station (BS), semi-static ally configuring a plurality of resource allocation patterns at the UE… a first one or more resource elements (REs) to use for communicating with the BS and indicates a second one or more REs excluded for communicating with the BS”, and “receiving, from the BS, dynamic control signaling indicating one of the configured plurality of resource allocation patterns to use for communicating”, (emphasis added). It is unclear what type of devices of entities are used for communication in case of “receiving, from the BS, dynamic control signaling indicating one of the configured plurality of resource allocation patterns”. It is not clear whether the base station is excluded for communication for indicated condition (i.e. “receiving, from the BS, dynamic control signaling”) or not.
Applicant’s clarification are respectfully requested.
Independent claims 29, 31, and 44 include similar limitations of claim 1 as disclosed above where the current specification does not support their limitations.
Claims 2-6, 10-13, 15, 45, and 46 are also rejected by the virtue of their dependency on claim 1.
Claim 47 is also rejected by the virtue of its dependency on claim 29.
Claims 32-36, 40-42 are also rejected by the virtue of their dependency on claim 31.
Claim 49 is also rejected by the virtue of its dependency on claim 44.
Response to Arguments
Applicant’s arguments with respect to claims 1, 29, 31, and 44  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 8 of the Applicant’s remarks, Applicant asserts, “Support for the amendments and new claims may be found in, at least, the original claims, Figures 7-10B, and paragraphs [0074]-[0110] of the originally-filed specification. No new matter is believed to be introduced by the submission.” Examiner respectfully traverses. There is nothing in paragraphs [0074]-[0110] or other part of the specification to disclose, “receiving, higher layer signaling, from a base station (BS), semi-static ally configuring a plurality of resource allocation patterns at the UE… a first one or more resource elements (REs) to use for communicating with the BS and indicates a second one or more REs excluded for communicating with the BS”, and “receiving, from the BS, dynamic control signaling indicating one of the configured plurality of resource allocation patterns to use for communicating… receiving, from the BS, dynamic control signaling indicating one of the configured plurality of resource allocation patterns to use for communicating”. Examiner was not able to find any part of the specification to disclose the UE may be semi-statically configured, via higher layer signaling, with a set of defined resource allocation patterns designated (or prohibited) to use for communicate with a base station and also using the resource allocation patterns are used for communication based on receiving dynamic control signaling. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
John Wilson et al. (US 20180077603 A1) disclose PHASE-NOISE COMPENSATION REFERENCE SIGNAL CONFIGURATION REPORTING AND SIGNALING.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642